UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6199


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PABLO EMILIO RODRIGUEZ, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:02-cr-00160-H-1; 5:12-cv-00302-H)


Submitted:   December 22, 2014            Decided:   January 8, 2015


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pablo Emilio Rodriguez, III, Appellant Pro Se. Jennifer P. May-
Parker, Ethan A. Ontjes, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pablo      Emilio      Rodriguez,      III       seeks     to    appeal     the

district     court’s     order      dismissing     as     untimely      his    28    U.S.C.

§ 2255 (2012) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See    28   U.S.C.       § 2253(c)(1)(B)         (2012).          A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner      satisfies         this      standard       by      demonstrating          that

reasonable       jurists       would      find    that     the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief      on     procedural        grounds,       the     prisoner        must

demonstrate      both     that      the   dispositive         procedural       ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Rodriguez has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with       oral   argument     because       the    facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3